Title: Abigail Adams to John Adams, 24 May 1775
From: Adams, Abigail
To: Adams, John


     
      
       24 May Braintree 1775
      
     
     Suppose you have had a formidable account of the alarm we had last Sunday morning. When I rose about six oclock I was told that the Drums had been some time beating and that 3 allarm Guns were fired, that Weymouth Bell had been ringing, and Mr. Welds was then ringing. I immediatly sent of an express to know the occasion, and found the whole Town in confusion. 3 Sloops and one cutter had come out, and droped anchor just below Great Hill. It was difficult to tell their design, some supposed they were comeing to Germantown others to Weymouth. People women children from the Iron Works flocking down this Way—every woman and child above or from below my Fathers. My Fathers family flying, the Drs. in great distress, as you may well immagine for my Aunt had her Bed thrown into a cart, into which she got herself, and orderd the boy to drive her of to Bridgwater which he did. The report was to them, that 300 hundred had landed, and were upon their march into Town. The allarm flew like lightning, and men from all parts came flocking down till 2000 were collected—but it seems their expidition was to Grape Island for Levet’s hay. There it was impossible to reach them for want of Boats, but the sight of so many persons, and the fireing at them prevented their getting more than 3 ton of Hay, tho they had carted much more down to the water. At last they musterd a Lighter, and a Sloop from Hingham which had six port holes. Our men eagerly jumpt on board, and put of for the Island. As soon as they perceived it, they decamped. Our people landed upon the Island, and in an instant set fire to the Hay which with the Barn was soon consumed, about 80 ton tis said. We expect soon to be in continual alarms, till something decisive takes place. We wait with longing Expectation in hopes to hear the best accounts from you with regard to union and harmony &c. We rejoice greatly on the Arival of Doctor Franklin, as he must certainly be able to inform you very perticuliarly of the situation of affairs in England. I wish you would write if you can get time; be as perticuliar as you may, when you write—every one here abouts comes to me to hear what accounts I have. I was so unlucky as not to get the Letter you wrote at New York. Capn. Beals forgot it, and left it behind. We have a flying report here with regard to New York, but cannot give any credit to, as yet, that they had been engaged with the Ships which Gage sent there and taken them with great looss upon both sides.
     Yesterday we have an account of 3 Ships comeing in to Boston. I believe it is true, as there was a Salute from the other Ships, tho I have not been able to learn from whence they come. Suppose you have had an account of the fire which did much damage to the Warehouses, and added greatly to the distresses of the inhabitants whilst it continued. The bad conduct of General Gage was the means of its doing so much damage.
     Tis a fine growing Season having lately had a charming rain, which was much wanted as we had none before for a fortnight. Your meadow is almost fit to mow. Isaac talks of leaving you, and going into the Army. I believe he will. Mr. Rice has a prospect of an adjutant place in the Army. I believe he will not be a very hardy Soldier. He has been sick of a fever above this week, and has not been out of his chamber. He is upon the recovery now.
     Our House has been upon this alarm in the same Scene of confusion that it was upon the first—Soldiers comeing in for lodging, for Breakfast, for Supper, for Drink &c. &c. Sometimes refugees from Boston tierd and fatigued, seek an assilum for a Day or Night, a week—you can hardly imagine how we live.
     
      “Yet to the Houseless child of want
      our doors are open still.
      And tho our portions are but scant
      We give them with good will.”
     
     I want to know how you do? How are your Eyes? Is not the weather very hot where you are? The children are well and send Duty to Pappa. This day Month you set of. I have never once inquired when you think it posible to return; as I think you could not give me any satisfactory answer. I have according to your direction wrote to Mr. Dilly, and given it to the care of Capn. Beals who will deliver it with his own hand; I got Mr. Thaxter to take a coppy for me, as I had not time amidst our confusions; I send it to you for your approbation. You will be careful of it as I have no other coppy. My best wishes attend you both for your Health and happiness, and that you may be directed into the wisest and best measures for our Safety, and the Security of our posterity. I wish you was nearer to us. We know not what a day will bring forth, nor what distress one hour may throw us into. Heitherto I have been able to mantain a calmness and presence of Mind, and hope I shall, let the Exigency of the time be what they will.
     Mrs. Warren desires to be rememberd to you with her sincere regards. Mr. Cranch and family send their Love. He poor man has a fit of his old disorder. I have not heard one Syllable from Providence since I wrote you last. I wait to hear from you, then shall act accordingly. I dare not discharge any debts with what I have except to Isaac, least you should be dissapointed of the remainder. Adieu Breakfast calls your affectionate
     
      Portia
     
     
      Sister Betsy is with me, and desires her kindest Wishes, and most affectionate Regards may be presented to you.
     
    